IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 45268

STATE OF IDAHO,                                 )    2018 Unpublished Opinion No. 405
                                                )
       Plaintiff-Respondent,                    )    Filed: March 29, 2018
                                                )
v.                                              )    Karel A. Lehrman, Clerk
                                                )
SHAWN BEARE,                                    )    THIS IS AN UNPUBLISHED
                                                )    OPINION AND SHALL NOT
       Defendant-Appellant.                     )    BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Shoshone County. Hon. Scott L. Wayman, District Judge.

       Order relinquishing jurisdiction, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Kimberly A. Coster,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                 and LORELLO, Judge
                  ________________________________________________

PER CURIAM
       Shawn Beare pled guilty to possession of a controlled substance. I.C. § 37-2732(c)(1).
The district court sentenced Beare to a unified term of six years, with a minimum period of
confinement of three years. The district court retained jurisdiction, and Beare was sent to
participate in the rider program. Following successful completion of his rider, the district court
suspended Beare’s sentence and placed him on probation.
       Thereafter, Beare admitted to violating the terms of his probation. The district court
revoked probation, ordered execution of Beare’s sentence, and again retained jurisdiction. After



                                                1
Beare completed his rider, the district court relinquished jurisdiction. Beare appeals, claiming
that the district court erred by refusing to grant probation.
       We note that the decision to place a defendant on probation or whether, instead, to
relinquish jurisdiction over the defendant is a matter within the sound discretion of the district
court and will not be overturned on appeal absent an abuse of that discretion. State v. Hood, 102
Idaho 711, 712, 639 P.2d 9, 10 (1981); State v. Lee, 117 Idaho 203, 205-06, 786 P.2d 594, 596-
97 (Ct. App. 1990). The record in this case shows that the district court properly considered the
information before it and determined that probation was not appropriate. We hold that Beare has
failed to show that the district court abused its discretion in relinquishing jurisdiction. The order
of the district court relinquishing jurisdiction and Beare’s sentence are affirmed.




                                                  2